Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	The amendment filed 06/13/2022 has been entered. Currently, claims 1-26 remain pending in the application. Independent claims 1 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, the drawing filed 06/13/2022 and claims 1-3, 6-8, 13-14, 19, 21, 23, and 26 were amended to correct previous drawing objections, claim objections, and 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 03/14/2022. Lastly, a remaining claim objection and 35 USC 112(b) rejection is recited below. 
Response to Arguments
4.	Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
Applicant’s amendment to independent claim 1 changes the scopes of the claims but does
not overcome the prior art of record such that the grounds of rejection under 35 USC 102 and 35 USC 103 in the Non-Final Office Action mailed 03/29/2022 is maintained and modified to include a further interpretation of the current prior art of record: the primary reference, Voix et al. (U.S. Patent Pub. No. 20110158421), is maintained for disclosing the crux of the invention, and secondary references, Van et al. (U.S. Patent Pub. No. 20170202710), Ely (U.S. Patent Pub. No. 20140190494), Olsen et al. (U.S. Patent Pub. No. 20160309266), Meziani (FR 2997010 A1), Huang (U.S. Patent Pub. No. 20050087195), Doty (U.S Patent Pub. No. 20070183606), Johnson (U.S Patent No. 4311206), Hakansson et al. (U.S. Patent Pub. No. 20030159878), and Rosen (U.S. Patent Pub. No. 20080276945), are applied for teaching secondary features of the claims. 
5.	Applicant makes the argument that “Voix, Figs. 4a and 4b, disclose a canal 24 that can be selectively connected to one of derivative canals 24', 24", and 24"' by rotation of an external knob 22 (Fig. 3). However, Voix does not disclose or hint at the combination of Limitations 1 and 2 above, especially Limitation 2 which requires the second acoustic adjustment position to connect a second acoustic coupling 21 or 22 between the acoustic entrance opening 17 and the acoustic exit opening 14 via the first acoustic coupling 23” (Remarks, Page 10, Paragraph 4).
	In response to Applicant’s argument (Remarks, Page 10, Paragraph 4), Voix discloses limitation 1 by having an acoustic coupling 24,24’ formed between the acoustic entrance opening and the acoustic exit opening without an intervening acoustic channel. Hence, the canal 24 is part of the first acoustic coupling. Voix further discloses limitation 2 that there is a second acoustic coupling 24’’ connected between the acoustic entrance opening and the acoustic exit opening via the first acoustic coupling 24,24’.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 9-10, rephrase “opening. a first acoustic” to read --opening, a first acoustic--. 
In claim 14, line 4, rephrase “one or” to read --one of--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” claim 25, lines 3-4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “substantially” includes the recited structure as well as slight variations thereof. To further clarify the claims remove the phrase “substantially” from the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-11, 15-19, and 25, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voix et al. (U.S. Patent Pub. No. 20110158421).
Regarding claim 1, Voix discloses an adjustable hearing protection device (Paragraphs 31-32 and Figures 3-5, earplug device with adjustable sound attenuation and protruding portion 20’ inserted into ear canal) for arranging in an ear, the hearing protection device comprising: a housing 2 (Paragraphs 30-32, main body 2 with outermost face 16 and inner most face 18) with an acoustic entrance opening 30 (Paragraphs 31-32 and Figure 5, channel 30), an insertion part 20’ (Paragraph 32 and Figure 5, protrusion part 20’ inserted into ear canal extending from main body 2) for inserting into an auditory canal of the ear extending from the housing 2 with acoustic exit opening  (Figure 5, opening of protrusion part 20’ defined by terminal end of canal 24 oriented towards inner ear canal) oriented toward an interior of the auditory canal, and an adjuster 22 (Paragraphs 31-32 and Figures 3-5, knob 22) configured to adjust the hearing protection device to one of at least two acoustic adjustment positions (Paragraphs 31-32 and Figures 3-5, The knob 22 is rotatably attached to the outermost face of the main body 2 so as to easily allow a wearer to turn the knob 22 towards the desired filtering mode I, II or III given by the recesses 22a,22b,22c and channel 30 on inner surface of the knob 30), wherein each acoustic adjustment position sets one of a number of acoustic couplings (Paragraphs 31-32 and Figures 3-5, one of three acoustic couplings when the channel 30 is in direct communication with one of the derivative canals 24', 24'' and 24'') between the acoustic entrance opening 30 and the acoustic exit opening (Figure 5, terminal end of canal 24 oriented towards inner ear canal); a first acoustic adjustment position (Paragraphs 31-32 and Figure 5, first acoustic adjustment positions aligns channel 30 with derivative channel 24’ and channel 24 directly to the terminal end of the channel 24 without intervening channel) connects a first acoustic coupling 24,24’ (Paragraphs 31-32 and Figure 5) directly between the acoustic entrance opening 30 and the acoustic exit opening (Figure 5, terminal end of canal 24 oriented towards inner ear canal) without an intervening acoustic channel coupling between the acoustic entrance opening 30 and the acoustic exit opening (Figure 5, terminal end of canal 24 oriented towards inner ear canal), and a second acoustic adjustment position (Paragraphs 31-32 and Figures 3-5, second acoustic adjustment positions aligns channel 30 with derivative channel 24’’ between the channel 30 and the terminal end of channel 24 via the firs acoustic coupling channel 24) connects a second acoustic coupling 24’’ (Paragraphs 31-32 and Figures 3-5) between the acoustic entrance opening 30 and the acoustic exit opening (Figure 5, terminal end of canal 24 oriented towards inner ear canal) via the first acoustic coupling 24,24’.
Regarding claim 2, Voix discloses the invention as described above and further discloses wherein the adjuster 22 comprises a revolver 22 (Paragraphs 31-32 and Figures 3-5, rotating knob 22 for adjusting to acoustic positions of sound attenuation), said revolver 22 is positioned rotatably so as to correspond to each adjustment position. 
Regarding claim 3, Voix discloses the invention as described above and further discloses wherein the adjuster 22 comprises a slide (Paragraph 32, The knob 22 is rotatably and slidably attached to the outermost face of the main body 2), said slide is positioned slidably (Paragraph 32, slidably rotating knob 22 for adjusting to acoustic positions of sound attenuation) so as to correspond to each adjustment position.    
Regarding claim 4, Voix discloses the invention as described above and further discloses wherein each acoustic coupling (Paragraphs 31-32 and Figures 3-5, one of three acoustic couplings when the channel 30 is in direct communication with one of the derivative canals 24', 24'' and 24'')  is provided by a predetermined combination of at least one filter 25’,25’’,25’’’ (Paragraph 31, filtering material 25’,25’’,25’’’ in respective derivative canals 24’,24’’,24’’’) and at least one analogous channel configuration 24’,24’’,24’’’ (Paragraph 31 and Figures 3-5). 
Regarding claim 5, Voix discloses the invention as described above and further discloses wherein at least one of the at least one filter 25’,25’’,25’’’ is arrangeable in (Paragraphs 31-32 and Figures 3-5) the housing 2. 
Regarding claim 10, Voix discloses the invention as described above and further discloses acoustic channel parts 24,24’,24’’,24’’’ (Paragraphs 31-32, canal 24 connected in series with derivative canals 24’,24’’,24’’’) arranged serially relative to each other. 
Regarding claim 11, Voix discloses the invention as described above and further discloses acoustic channel parts 24,24’,24’’,24’’’ (Paragraphs 31-32, canal 24 arranged serially with parallel arranged derivative canals 24’,24’’,24’’’) arranged parallel relative to each other. 
Regarding claim 15, Voix discloses the invention as described above and further discloses wherein a wall part (Paragraph 32 and Figure 5, bottom inner surface of knob 22 congruent with outermost face 16 of main body 2) of the adjuster 22 is congruent with a wall part 16 (Paragraph 32 and Figure 5) of the housing 2 whereby the wall part of the adjuster 22 provides an acoustic seal (Paragraph 32 and Figure 5, inner surface of knob 22 provides acoustic seal to two of the derivative canals 24’,24’’,24’’’ that are not the adjusted acoustic coupling in communication with channel 30 of knob 22) for at least one acoustic coupling (Paragraphs 31-32 and Figures 3-5, one of three acoustic couplings when the channel 30 is in direct communication with one of the derivative canals 24', 24'' and 24'') other than the adjusted acoustic coupling. 
Regarding claim 16, Voix discloses the invention as described above and further discloses wherein at least one acoustic coupling (Paragraphs 31-32 and Figures 3-5, one of three acoustic couplings when the channel 30 is in direct communication with one of the derivative canals 24', 24'' and 24'') comprises an elongate channel 24 (Paragraphs 31-32 and Figures 3-5, elongate channel 24 formed through protrusion 20’) which is formed as a channel 24 through a solid body 20’ (Paragraphs 31-32 and Figures 3-5, solid protrusion body 20’). 
Regarding claim 17, Voix discloses the invention as described above and further discloses two acoustic adjustment positions (Paragraphs 31-32 and Figures 3-5, first acoustic adjustment position is sound traveling through canals 24,24’ and second acoustic adjustment position is sound traveling through derivative canal 24’’ to then reach canal 24) and two acoustic couplings 24,24’; 24’’.
Regarding claim 18, Voix discloses the invention as described above and further discloses an indicator (Paragraph 32 and Figure 3, marking 26 is a that will allow the wearer to determine, just by sensing with the tip of his fingers, on what filtering mode the device 1 is operating) discernible by touch for discerning at least one adjustment position (Paragraphs 31-32 and Figures 3-5, The knob 22 is rotatably attached to the outermost face of the main body 2 so as to easily allow a wearer to turn the knob 22 towards the desired filtering mode I, II or III given by the recesses 22a,22b,22c and channel 30 on inner surface of the knob 30) by feel. 
Regarding claim 19, Voix discloses the invention as described above and further discloses at least one intermediate stop position (Paragraph 32 and Figures 3-5,  intermediate stop position for the providing positioning of the knob 22 defined by the filtering mode I, II or III, such that filtering mode II is an intermediate stop position to filtering modes I and III) for the purpose of providing positioning of the adjuster 22 relative to one of the at least two acoustic adjustment positions (Paragraphs 31-32 and Figures 3-5).
Regarding claim 25, Voix discloses the invention as described above and further discloses wherein the adjuster 22 comprises a control edge (Figures 3, edge of knob 22) for operation thereof, wherein the control edge is annular (Figures 3, edge of knob 22 is annular with recesses 22a,22b,22c) and is arranged outside (Paragraph 32 and Figure 3, knob arranged outside the ear and allows a wearer to turn the knob with two fingers) the ear during use in a manner such as to be engageable by two fingers. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 4, in view of Van et al. (U.S. Patent Pub. No. 20170202710). 
Regarding claim 6, Voix discloses the invention as described above but fails to explicitly disclose wherein the at least one filter is arrangeable in the adjuster. 
Van teaches an analogous hearing protection device 100 (Paragraph 46 and Figure 7B, earplug 100 with adjustable sound attenuation) wherein the at least one analogous filter 4,6 (Figure 7B, impulse filter comprising rigid plate 4 and mesh 6) is arrangeable in the analogous adjuster 10 (Paragraph 46 and Figure 7B, The acoustic valve 10 with cap 9a,9b having impulse filter 4,6). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adjuster of Voix, so that there is a filter arrangeable in the adjuster (Modification of Figures 3-5 of Voix in view of Figure 7B of Van: modifying the channel 30 of the knob 22 of Voix to include a filter, such as the filter 4,6 of the acoustic valve of Van), as taught by Van, in order to provide an improved hearing protection device with an enhanced adjuster that has an acoustic filter to provide a desired attenuation of sound pressure levels (Paragraphs 10-11). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 1, in view of Rosen (U.S. Patent Pub. No. 20080276945). 
Regarding claim 7, Voix discloses the invention as described above but fails to explicitly disclose wherein at least one of the acoustic couplings provides an unobstructed acoustic passage for sound.
Rosen teaches an analogous hearing protection device (Paragraph 20, sound protection earplug) wherein at least one of the analogous acoustic couplings (Paragraphs 19-20 and Figures 6-7, one of two acoustic couplings formed between rear part passage 40 and earplug passage 26. First acoustic coupling when slider 14N in full open position and second acoustic coupling when slider 14N in partial open position) provides an unobstructed acoustic passage for sound (Paragraph 19, slider 14N in position to unblock earplug passage allowing sound to pass unobstructed without any filter material therein).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the acoustic coupling of Voix, so that at least one of the acoustic couplings provides an unobstructed acoustic passage for sound, as taught by Rosen, in order to provide an improved hearing protection device with an enhanced acoustic coupling that allows sound to travel to the ear unblocked in addition to the acoustic couplings for blocking sound, so that a user may want to hear all noises in their environment without any acoustic filter (Rosen, Paragraphs 19-20).	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 1, in view of Hakansson et al. (U.S. Patent Pub. No. 20030159878).
Regarding claim 8, Voix discloses the invention as described above but fails to explicitly disclose wherein at least one of the acoustic couplings provides an acoustic coupling configured to simulate an acoustic coupling that is provided by an empty auditory canal.
Hakansson teaches an analogous hearing protection device 2 (Paragraph 41 and Figure 1, earplug 2) wherein one analogous acoustic coupling 16 (Paragraphs 41-42 and Figure 1, axial duct 16 of body part 4 is an acoustic coupling from the proximal end to the distal end of earplug 2) provides an acoustic coupling 16 (Paragraphs 41-42 and Figure 1) configured to simulate an acoustic coupling (Paragraphs 61, 64 and claim 9, an ordinary open ear, i.e. without a plug inserted, has a natural amplification of sound of about 3 kHz, i.e. the frequency range of human speech. When a plug is inserted, the air volume in the ear is changed, and, therefore, the natural resonance amplification is eliminated or changed, which thus means that the speech perception is impaired. Thereby the earplug 2 according to the invention which has a membrane element arranged in the through duct of the plug, it is possible to provide a better sound transmission near the frequencies for speech perception) that is provided by an empty auditory canal.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify at least one of the acoustic coupling of Voix, so that the acoustic coupling provides an acoustic coupling such as is provided by an empty auditory canal (Modification of Figures 3-5 of Voix in view of Paragraphs 61,64 of Hakansonn: modifying an acoustic sound passage 24,24’,24’’,24’’’,24’’’’ such that there is a membrane adapted to get into resonance in the frequency range for speech perception, as taught by membrane 26 of Hakansonn),as taught by Hakansson, in order to provide an improved hearing protection device with an enhanced acoustic coupling which amplifies sound in wavelength ranges for speech, ultimately compensating for the loss in the natural resonance amplification during the insertion of the hearing protection device (Hakansson, Paragraphs 61 and 64).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 1, in view of Johnson (U.S Patent No. 4311206).
Regarding claim 9, Voix discloses the invention as described above but fails to explicitly disclose wherein at least one of the acoustic couplings comprises a Helmholtz resonator.
Johnson teaches an analogous hearing protection device 18 (Col. 3, line 18 and Figure 5, ear mold 18) wherein one analogous acoustic coupling 46,54 (Col. 3, lines 39-47 and Figure 5, sound passage through axial opening 46 and inner volume chamber 54) comprises a Helmholtz resonator (Col. 3, lines 39-47 and Figure 5, Helmholtz resonator defined by the mathematical relationship between the volume of the cavity 54 and the length and diameter of the outlet of the chamber 46).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a volume and length of the acoustic entrance opening and acoustic exit opening of at least one acoustic coupling of Voix, so that the acoustic coupling comprises a Helmholtz resonator, as taught by Johnson, in order to provide an improved hearing protection device with an enhanced acoustic coupling having accentuating, or resonating, of selected frequencies, in the sounds which are passed from the hearing aid into the ear mold, and then into the inner ear of the user (Johnson, Col. 1, lines 14-17 and Col. 3, lines 39-47).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 4, in view of Doty (U.S Patent Pub. No. 20070183606).
Regarding claim 12, Voix discloses the invention as described above but fails to explicitly disclose wherein the at least one filter provides a damping effect on the acoustic coupling by a narrowest part of a channel passage having a length greater than a diameter. 
Doty teaches an analogous hearing protection device 20 (Paragraph 58 and Figure 5, earplug 20 for sound passage control) wherein the at least one analogous filter 18 (Paragraph 60 and Figure 5, filter 18 provides damping effect) provides a damping effect on the analogous acoustic coupling 14,16 (Paragraph 60 and Figure 5, channel passage forming acoustic coupling formed by channel 14 and tube 16 forming the channel passage) by a narrowest part (Paragraphs 60 and 65, filter 18 over tube 16 having inner diameter that is more narrow than channel 14) of a channel passage 14,16 (Paragraph 60 and Figure 5, channel passage forming acoustic coupling formed by channel 14 and tube 16 forming the channel passage) having a length greater than a diameter (Paragraph 65, length of tube 16 greater than inner diameter).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least one filter in the acoustic coupling of Voix, so that the acoustic coupling has a narrowest part comprising the filter, as taught by Doty, in order to provide an improved hearing protection device with an enhanced acoustic coupling and filter that provides a damping effect in a narrowest part of the acoustic coupling by disposing the filter within the narrowest part such that air traveling through a less narrow part goes through the filter and the narrowest part for providing a low sound attenuation to a user's ear over a broad range of frequencies (Doty, Paragraphs 14 and 60). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 1, in view of Huang (U.S. Patent Pub. No. 20050087195).
Regarding claim 13, Voix discloses the invention as described above but fails to explicitly disclose wherein the acoustic entrance opening comprises a cone-shaped or horn-shaped member.
Huang teaches an analogous hearing protection device 3 (Paragraph 34 and Figures 3-4, earplug 3) with an analogous adapter 34,42 (Paragraphs 36, 40, and Figure 4, insert 42 and cap 34) and an analogous housing 41 (Paragraph 36 and Figure 4, hollow body 41) wherein the analogous acoustic entrance opening 43,44 (Paragraph 36 and Figure 4, inner cavity with tapering section 43) comprises a cone-shaped 43 member.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the acoustic entrance opening of the housing as well as the shape of the adapter placed therein of Voix, so that the entrance opening and adapter have a cone shape, as taught by Huang, in order to provide an improved hearing protection device with a tapering entrance opening shape for providing a desired amount of attenuation of sound (Huang, Paragraph 36).
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 1, in view of Meziani (FR 2997010 A1).
Regarding claim 14, Voix discloses the invention as described above but fails to explicitly disclose wherein the adjuster comprises a bias configured to impart a bias to a wall part comprising a passage opening for sound for the purpose of moving the passage opening to the position of one of the number of acoustic couplings. 
Meziani teaches an analogous adjustable hearing protection device  3,4,31 (Page 4/26, Paragraph 5, Page 5/26, Paragraph 1, and Figures 5-10, hearing protection device with adjustable filtering means 3 having cylindrical barrel 30 inserted within tube housing 31 arranged on nozzle tip 4 that is then inserted in the ear) wherein the analogous adjuster 3 (Page 4/26, Paragraph 5, Page 5/26, Paragraph 1) comprises a bias (Page 4/26, Paragraph 4, the rotational mounting of the barrel 30 within the tube 31 makes it possible to obtain a good seal during the passage of sound, in particular by using materials of different elasticity and hardness, or flexibility, between the barrel 30 and the tube 31 which favors the both sealing and ease of rotation) configured to impart a bias to a wall part 30A,40 (Page 4/26, Paragraph 4, bias provided to flange 40 with legs 42 and central body 30A comprising grooved 22 sound passage) comprising a passage opening 22 (Page 4/26, Paragraph 4 and Figures 5-10) for sound for the purpose of moving (Page 4/26, Paragraph 4, bias due to the elasticity of barrel 30 provides its ease of rotation) the passage opening 22 to the analogous position (Page 5/26, Paragraph 1 and Figures 5-10, rotating barrel 30 to labeled reference marks R so that different diameter grooves 22 allows an individual path 20 through an internal volume between the surface 3A and 3B for adjusting to five acoustic positions of sound attenuation) of one of the analogous number of acoustic couplings 20 (Page 5/26, Paragraph 1 and Figures 5-10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adjuster of Voix, so that there is a bias to a wall part comprising a passage opening for sound for the purpose of moving the passage opening to the position of one of the number of acoustic couplings, as taught by Meziani, in order to provide an improved adjustable hearing protection device with an enhanced adjuster that is biased into position with increased ease to reach desirable sound attenuation positions (Meziani, Page 4/26, Paragraph 4).
Regarding claim 21, Voix discloses the invention as described above and further discloses wherein the adjuster comprises the acoustic entrance opening 30 (Paragraph 32 and Figure 5, channel 30 on bottom surface of knob 22) and a passage opening (Paragraphs 31-32 and Figure 5, portion between derivative canals 24’,24’’ and the channel 30 form the passage opening) for coupling thereof for the purpose of forming, in co-action with the housing 2, an acoustic coupling (Paragraphs 31-32 and Figures 3-5, one of three acoustic couplings when the channel 30 is in direct communication with one of the derivative canals 24', 24'' and 24'') associated with an acoustic adjustment position (Paragraphs 31-32 and Figures 3-5). 
However, Voix fails to explicitly disclose wherein the housing comprises a receiving chamber for receiving an adjustable element of the adjuster, and wherein the adjuster comprises the adjustable element for arrangement thereof at the receiving chamber of the housing, wherein the adjustable element comprises the acoustic entrance opening.
Meziani teaches an analogous adjustable hearing protection device  3,4,31 (Page 4/26, Paragraph 5, Page 5/26, Paragraph 1, and Figures 5-10, hearing protection device with adjustable filtering means 3 having cylindrical barrel 30 inserted within tube housing 31 arranged on nozzle tip 4 that is then inserted in the ear) wherein the analogous housing 31 comprises a receiving chamber (Page 4/26, Paragraph 4 and Figures 6,8, center opening of hollow tube 31 receives the central body 30A of the barrel 30) for receiving an adjustable element 30A (Page 4/26, Paragraph 4, central body 30A of barrel 30) of the analogous adjuster 3 (Page 4/26, Paragraph 5, Page 5/26, Paragraph 1, and Figures 5-10), and wherein the analogous adjuster 3 comprises the adjustable element 30A for arrangement thereof at the receiving chamber of the analogous housing 31, wherein the adjustable element 30A comprises the analogous acoustic entrance opening (Page 5/26, Paragraph 1 and Figures 5-10, grooves 22 with inner wall of hollow tube 31 form entrance opening at a proximal end).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the housing and adjuster of Voix, so that the housing has a receiving chamber to receive an adjustable element of the adjuster, as taught by Meziani, in order to provide an improved adjustable hearing protection device with an enhanced adjuster and housing that are receiveably connected for increased securement and positioning of the adjuster with respect to the housing (Meziani, Page 4/26, Paragraph 4).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 19, in view of Olsen et al. (U.S. Patent Pub. No. 20160309266).
Regarding claim 20, Voix discloses the invention as described above but fails to explicitly disclose wherein the intermediate stop position is provided by magnetic action.
Olsen teaches an analogous hearing protection device 2,4 (Paragraph 102 and Figures 3A-3B, hearing aid device 2 with tool 4) with an analogous adjuster 4 (Paragraph 102 and Figures 3A-3B, tool 4 for inserting and removing hearing aid device 2 into and from ear canal) and analogous housing 2 (Paragraph 102) wherein an analogous stop position (Paragraphs 101-102 and Figures 3A-3B, magnetic connection of M1 and M2 provides a stop position of the hearing aid device and tool 4) is provided by magnetic action.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection between the adjuster and housing providing the intermediate stop position of Voix, so that there is a magnetic action between the housing and adjuster (Modification of Paragraph 32 of Voix in view of Figures 3A-3B of Olsen: modifying a connection of the knob 22 with the body 2 of Voix, such that there is a magnetic connection between the knob 22 and the body 2 for providing the intermediate stop position of Voix), as taught by Olsen, in order to provide an improved hearing protection device with an enhanced intermediate stop position provided by a magnetic action that allows for a connection of the adjuster with the housing to a desired position without undesired movement of the adjuster within the housing (Olsen, Paragraphs 101-102).
Therefore, the combination of Voix in view of Olsen discloses wherein the intermediate stop position (Voix, Paragraph 32) is provided by magnetic action (Modification of Figures 3-5 of Voix in view of Figures 3A-3B of Olsen).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 1, in view of Ely (U.S. Patent Pub. No. 20140190494).
Regarding claim 22, Voix discloses the invention as described above but fails to explicitly disclose a support member for providing a supporting effect relative to the ear. 
Ely teaches an analogous hearing protection device 400 (Paragraph 40 and Figure 4, earplug 400 with adjustable sound attenuation) comprising a support member 470 (Paragraph 40 and Figure 4, frictional support between retainer 470 and the concha or other portions of a user's ear) for providing a supporting effect relative to the ear. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an external surface of the hearing protection device of Voix, so that there is a support member, as taught by Ely, in order to provide an improved hearing protection device having a support member that provides frictional support between the support member and the concha or other portions of a user's ear (Ely, Paragraph 40).
Regarding claim 23, the combination of Voix in view of Ely discloses the invention as described above and further discloses wherein the support member 470 (Ely, Paragraph 40 and Figure 4) is orientated upward (Ely, Figure 4, upwards oriented retainer engages edges of external ear when the earplug 400 is in the ear canal) for the purpose of engaging an edge of the external ear when the hearing protection device (Voix, Paragraphs 31-32 and Figures 3-5) is arranged in the ear. 
Regarding claim 24, the combination of Voix in view of Ely discloses the invention as described above and further discloses an ear contact surface (Voix, Paragraph 32, ear contact surface of protrusion 20’ on an underside) on an underside for supporting thereof by parts of the ear on the underside of the hearing protection device (Voix, Paragraphs 31-32 and Figures 3-5) when it is arranged in the ear. 
Conclusion
21.	Applicant's amendment changed the scope of the claims, but did not necessitate a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 06/13/2022 is maintained and modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
22. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786